Citation Nr: 1000024	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from August 1985 to 
November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision, in which the RO granted 
service connection for posttraumatic stress disorder (PTSD) 
and assigned an initial 50 percent rating for PTSD, effective 
January 27, 2003.  In April 2005 the Veteran filed a notice 
of disagreement (NOD) with the assigned rating.  A statement 
of the case (SOC) was issued in July 2006 and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 2006.

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

During the June 2009 hearing, the Veteran indicated that he 
wished to withdraw from appeal his claims for service 
connection for left wrist condition and for back condition.  
Hence, the only claim remaining on appeal is the one set 
forth on the title page.
  
Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the January 27, 2003 effective date of the grant of 
service connection, the Veteran's psychiatric symptomatology 
has included, primarily, anxiety, avoidance, hyperarousal, 
poor concentration, distressing memories, nightmares, 
difficulty sleeping, anger control problems, impaired impulse 
control, periodic suicidal ideation and periodic homicidal 
ideation; collectively these symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of an initial 70 percent rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

As will be discussed in more detail below, the Veteran has 
limited his claim to a 70 percent rating for PTSD.  Given the 
favorable disposition of the matter on appeal to the full 
extent sought, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.

II.  Background

In connection with his January 2003 claim for service 
connection, the Veteran reported that his symptoms of PTSD 
included anger, stress, anxiety and homicidal thoughts.  He 
had been arrested for numerous assaults.

A March 2004 VA intake assessment report by a psychiatric 
nurse practitioner reflects that the Veteran reported 
intrusive memories of Desert Storm, friendly fire and 
recovering dead bodies in Haiti.  He had difficulty falling 
asleep and experienced middle of the night awakening.  The 
Veteran reported that he had been sleeping approximately 4 to 
5 hours per night.  

Mental status examination revealed a dysphoric mood, 
tangential thought process and an average fund of knowledge.  
The diagnoses were chronic PTSD and dysthymia.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  
The psychiatric nurse practitioner prescribed Trazadone for 
sleep. 

The Veteran underwent VA psychological examination in May 
2004 and was accompanied by his girlfriend.  During the 
interview, he reported that he had frequent daily 
recollections of his military experiences.  He also had 
nightmares about two or three times weekly.  His girlfriend 
reported that he talked in his sleep in an angry manner, was 
extremely restless and tore the bed apart while sleeping.  
The Veteran indicated that some nights he only slept for a 
few hours and some nights he did not sleep at all due to fear 
of nightmares, physiological arousal and distress as a result 
of recall of stressful events.  He also reported that seeing 
military vehicles, certain movies about Vietnam and other war 
experiences, and conversation specifically about the war, 
would trigger symptoms, so he tried to avoid these activities 
as much as possible.  

Additionally, the Veteran reported significant weight loss 
due to anxiety and stomach problems and noted that he had 
difficulty eating.  He also had difficulty with anhedonia and 
had given up pleasurable activities because they were too 
triggering for him and because he had lost interest.  He 
stated that he became so anxious about having the examination 
done that he actually left home and began traveling to South 
America but he did not have sufficient money or gas to go 
very far, so he returned home and was able to make it to the 
evaluation with the assistance of his girlfriend.  He only 
had one friend and did not trust anyone else.  

The examiner noted that the Veteran did show restricted 
affect and symptoms of persistent physiological arousal 
including poor sleep, anger control problems, poor 
concentration and hypervigilance.  He also noted that the 
Veteran struggled with significant symptoms of depression and 
had an extensive history of alcohol abuse.    The Veteran 
reported that he had been sober for approximately three 
months but that he struggled to maintain sobriety because he 
had recently left prison and was on probation, which made it 
difficult for him to look for work and also made it harder 
for him to feel normal in society.  

Since leaving prison the Veteran had only been intermittently 
employed.  He felt that he had no real job skills and was 
stuck within the incarceration system.  He also had 
difficulty with bosses hanging over the top of him and being 
critical of him.  

On mental status examination, the Veteran was alert and 
oriented.  Concentration was somewhat impaired.  Overall he 
was very depressed and serious during most of the evaluation.  
He was not inappropriately tangential and not observed to 
have symptoms of psychosis or delusions.  Diagnoses included 
PTSD, chronic severe, major depression and alcohol dependence 
in early remission.  A GAF score of 50 was assigned.

A May 2005 VA mental health emergency department report 
reveals that the Veteran was seen by a psychiatrist for a 
mental health consultation.  The psychiatrist noted that the 
Veteran's medical marijuana card had been taken away and he 
had been experiencing homicidal ideation toward the local 
sheriff.  He was having recurrent nightmares, difficulty 
staying asleep, feelings of dizziness and vertigo, constant 
anger and difficulty concentrating.  The Veteran reported 
that he had had a prior suicide while in jail where he 
attempted to hang himself but he indicated that this was not 
a serious attempt as he changed his mind while doing it.  He 
had tried the anti-depressant, Paxil, in the past and thought 
that it disinhibited him, taking down his barrier for 
homicidal thoughts.  

Mental status examination revealed that the Veteran was 
mildly agitated and angry with homicidal ideation but no 
plan.  The diagnoses were history of PTSD, cannabis 
dependence, mood disorder not otherwise specified, adjustment 
disorder unspecified and rule out substance-induced mood 
disorder due to cannabis withdrawal.  A GAF score of 63 was 
assigned.  

In a November 2005 statement the Veteran reported that his 
anxiety was overwhelming to the point where it was difficult 
to concentrate and he had lost weight.  He had moved to a 
small area in eastern Oregon for peace and quiet.  However, 
the move had not helped with his irritability when being 
around other people.  He did not trust anyone in his new town 
and he continued to have nightmares, which caused him to 
avoid sleeping at night.  He felt safer sleeping during the 
day.  He had no friends and no desire to become friends with 
anyone.  He still had homicidal and suicidal thoughts on a 
daily basis.  

A February 2006 VA emergency department report reveals that 
the Veteran was seen by a psychiatrist for a mental health 
consultation.  He had been dealing with care decisions for 
his father and also needed to deal with his legal issues.  
The Veteran reported prominent anxiety and depressed mood.  
He also reported middle of the night and early morning 
awakening, especially related to nightmares.  He felt that 
his attention and concentration were decreased.  

Mental status examination revealed depressed mood.  It was 
noted that the Veteran had had some suicidal ideation in the 
morning but was not currently suicidal.  He had some 
difficulty with short term memory testing.  The diagnoses 
were PTSD and major depressive disorder, recurrent, moderate.  
A GAF score of 60 was assigned.   
 
In a February 2006 statement the Veteran reported that he 
suffered from fear and anguish dealing with anyone in a 
position of authority.  His girlfriend was taking care of him 
physically, emotionally and financially.  He had tried to 
work for others but because of anxiety he was unable to 
complete normal work time.  He became physically agitated and 
angry with anyone telling him what to do.  His lack of 
financial means put a major stress in his life, which brought 
thoughts and actions of suicide.  

The Veteran underwent VA psychological examination in May 
2009.  He reported that he had started his own business in 
the forestry industry and had been involved in forest fuel 
reduction (thinning of forests).  He described multiple 
situations where ha had done major jobs but had not been able 
to collect the full amounts owed to him or had been cheated 
out of the end part of contracts.  He described the business 
as only marginally functional related to his difficulties 
completing contracts and getting payment.  

He had been involved with his girlfriend since October 2003 
and his financial problems had caused her to go bankrupt, 
which, in turn, caused her to leave the relationship.  The 
Veteran was starting to see her again approximately once per 
month.  He reported that he was living in his shop on a 
concrete floor in Prineville, Oregon and also spent time 
camping in a tent.  

Mental status examination revealed that the Veteran arrived 
approximately 30 minutes late for his interview.  He did not 
appear to suffer from any gross cognitive deficits and he 
denied any current suicidal ideation or homicidal ideation or 
signs of psychosis.  The Veteran's judgment appeared intact 
yet he repeatedly appeared to put himself in situations where 
he either did not get paid or was cheated out of profits from 
his business.  

The examiner noted that the Veteran described significant 
symptoms of arousal related to PTSD.  In terms of his temper, 
he did get upset when he felt that people were trying to take 
advantage of him and he described significant difficulties 
with frustration and irritation.  He also seemed to have a 
high degree of distress and possibly dysfunction, 
particularly when things related to work were not completed 
in a military type manner.  His sleep was sporadic and he 
endorsed symptoms of terminal insomnia.  He also had 
difficulties with concentration and often would forget 
things.  For example he could leave a job and forget tools 
that he needed for a project, which would necessitate him 
driving back to the shop.  

The Veteran described as hypervigilant all the time; he would 
sit facing doors and had problems in crowded places.  He did 
not like people being close to him or anyone else controlling 
his world.  For example, he did not like people pumping his 
gas due to their proximity and control over his vehicle.  He 
also endorsed symptoms of exaggerated startle response.  

The Veteran described ongoing symptoms of intrusive thoughts 
and memories related to events in the Army and Navy.   The 
memories consumed him and kept him focused away from current 
details, making it more difficult to manage both his business 
and his personal relationships.  

The Veteran also endorsed symptoms of numbing and avoidance 
related to PTSD.  In general he was emotionally restricted 
and disconnected from those around him.  He described a 
foreshortened sense of future and attempted to avoid 
environmental stressors that reminded him of negative events 
from his time in the Army and Navy.  

The examiner commented that the Veteran's difficulties with 
concentration and sleep were related to PTSD as well as 
depression.  He often felt helpless and hopeless, and  was 
sad, anxious and irritable much of the time.  The examiner 
diagnosed the Veteran with PTSD, chronic and severe and major 
depressive disorder, chronic (secondary to current life 
stressors).  A GAF score of 45 was assigned for PTSD and a 
separate GAF score of 45 was assigned for depression.  The 
examiner noted that the Veteran's social functioning was low 
and that he was likely aggressive and seen by others as 
either bossy or very passive.  He did not relate well to 
others and had no regular friends or social contacts.  It was 
likely that the Veteran's PTSD had an impact on his social 
functioning.  

In a June 2009 letter, a VA Vocational Rehabilitation case 
manager reported that the Veteran had been a Vocational 
Rehabilitation participant since July 2004.  Through a 
process of vocational evaluation and medical consultation it 
was determined that the Veteran did not have the interests, 
aptitudes or abilities to reach a suitable employment outcome 
through wage based means.  This was primarily related to 
interpersonal issues connected with the Veteran's service-
connected PTSD.  

As a result, the Veteran was endorsed for the only remaining 
possibility under such circumstances, the self-employment 
program.  He participated in a process of evaluation, 
developed a business plan and acted in good faith throughout 
the business plan implementation and operation phases.  
However, in the end he was unable to meet the outcome 
criteria to establish the business as a viable enterprise.  
Due to his service-connected PTSD he suffered long term 
damage to his working relationships with important business 
contacts.  Under pressure or in the face of rejection the 
Veteran displayed inappropriate interpersonal conduct that 
led to long- term problems sustaining the business.  The 
Veteran continued to struggle with paranoia as it related to 
his ongoing efforts to establish a viable fuels recovery 
operation utilizing forest based cellulose.  The Veteran's 
service-connected PTSD continued to have a profound 
vocational and social impact, which had significantly 
impacted the Veteran's ability to benefit from his strong 
work ethic and otherwise solid business concept.  

During the June 2009 Board hearing, the Veteran testified 
that his business had suffered to the point where he probably 
needed to file for bankruptcy.  His relationship with his 
girlfriend had dissolved.  Through the whole self-employment 
process he had made enemies of all of his friends and family.  
Additionally, he was homeless, living in a storage shed.  He 
had stopped taking care of his hygiene and was only showering 
once a week.  As a result of his situation, he had been 
experiencing suicidal ideation over the past couple of years.  
It seemed easier just to die rather than face the continual 
failures.  He also had isolated himself to avoid altercations 
with other individuals and was experiencing nightmares about 
every night.   

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required. Fenderson, 12 Vet. App. at 126.

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM- IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects other psychiatric diagnoses such as 
dysthymia, major depression and mood disorder not otherwise 
specified.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  As there is no indication here it is 
possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, the Board has considered all 
of his psychiatric symptoms in evaluating his service-
connected PTSD.

Considering the evidence in light of the above, the Board 
finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the criteria for a 70 percent rating have 
been met since the effective date of the grant of service 
connection (January 27, 2003).  

Collectively, the aforementioned medical evidence reflects 
that the Veteran's PTSD has been manifested by anxiety, 
avoidance, hyperarousal, poor concentration, distressing 
memories, nightmares, difficulty sleeping, anger control 
problems, periodic suicidal ideation and periodic homicidal 
ideation.  A 70 percent rating is specifically supported by 
the findings of the May 2004 and May 2009 VA examinations, as 
both examiners diagnosed the Veteran with severe PTSD and 
both assigned GAF scores (50 and 45 respectively) indicative 
of serious impairment or serious impairment in social, 
occupational or school functioning.  In addition, taken 
together, the examination findings, the other mental health 
evidence of record, the report of the Vocational 
Rehabilitation counselor and the Veteran's subjective 
reports, reasonably establish that the Veteran's symptoms 
result in occupational and social impairment with 
deficiencies in most areas to include work, family relations, 
other social relations, mood and judgment.

The reports of mental health assessments from March 2004, May 
2005 and February 2006, while noting symptomatology similar 
to that documented in the VA examination reports, do reflect 
the assignment of higher GAF scores, ranging from 55 to 63, 
which would appear to indicate less severe impairment than 
that associated with a 70 percent rating.  However, the Board  
reiterates, as noted above, that the GAF scores assigned in a 
case are not dispositive of the evaluation issue;  rather, 
they must be considered in light of the actual symptoms of 
the Veteran's disorder (which provide the primary basis for 
the rating assigned).  See 38 C.F.R. § 4.126(a).  

In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are suggestive of 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, other social 
relations, mood and judgment, the level of impairment 
contemplated in the higher, 70 percent, rating for 
psychiatric disabilities, notwithstanding these GAF scores.  
Additionally, the May 2004 and May 2009 VA examiners' 
findings were based on more detailed assessments, which 
included a review of the Veteran's claims file.  The Board 
finds that the GAF scores assigned by these examiners are  a 
more accurate reflection of the severity of the Veteran's 
PTSD.

While the medical evidence does not reflect such 
symptomatology as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively and spatial disorientation, the symptoms noted in 
the rating schedule are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Thus, although not all of the listed symptoms compatible with 
a 70 percent rating have been demonstrated in this case, the 
Board concludes that the type and degree of symptomatology 
contemplated for a 70 percent rating appear to be 
demonstrated. Given this, and resolving all reasonable doubt 
in the Veteran's favor (see 38 C.F.R. §§ 3.102, 4.3), the 
Board finds that the criteria for an initial 70 percent 
rating for PTSD have been met.

The Board notes that in awarding the 70 percent rating from 
January 27, 2003, the Board is fully resolving the matter on 
appeal..  In argument during the June 2009 hearing the 
Veteran's representative indicated that the Veteran was 
specifically seeking a 70 percent rating.   Hence, discussion 
of whether any higher rating is warranted is not necessary.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time, neither the RO nor the Board has authority to 
adjudicate those specific claims).


ORDER

An initial 70 percent rating for PTSD is granted, subject to 
the legal authority governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


